UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X Quarterly Report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 or Transition report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-15423 BANCTRUST FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Alabama 63-0909434 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 107 St. Francis Street, Mobile, Alabama (Address of principal executive offices) (Zip Code) (251) 431-7800 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act: Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting companyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Shares of common stock ($0.01 par) outstanding at August 14, 2012: 17,967,388 i BANCTRUST FINANCIAL GROUP, INC. AND SUBSIDIARIES INDEX TO FORM 10 - Q PARTI. Financial Information Page Number Item 1 - Financial Statements Unaudited Condensed Consolidated Statements of Condition - June 30, 2012 nd December 31, 2011 1 Unaudited Condensed Consolidated Statements of Operations - Three Months Ended June 30, 2012 and 2011 2 Unaudited Condensed Consolidated Statements of Comprehensive Income (Loss) - Three Months Ended June 30, 2012 and 2011 3 Unaudited Condensed Consolidated Statements of Operations - Six Months Ended June 30, 2012 and 2011 4 Unaudited Condensed Consolidated Statements of Comprehensive Income (Loss) - Six Months Ended June 30, 2012 and 2011 5 Unaudited Condensed Consolidated Statements of Shareholders' Equity - Six Months Ended June 30, 2012 and 2011 6 Unaudited Condensed Consolidated Statements of Cash Flows – Six Months Ended June 30, 2012 and 2011 7 Notes to Unaudited Condensed Consolidated Financial Statements – June 30, 2012 and 2011 8 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3 - Quantitative and Qualitative Disclosures about Market Risk 69 Item 4 - Controls and Procedures 69 PART II. Other Information 72 Item 1A. - Risk Factors 72 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 72 Item 6 - Exhibits 73 Signatures 74 Exhibit Index 75 ii PART I. FINANCIAL INFORMATION BANCTRUST FINANCIAL GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CONDITION (Dollars and shares in thousands, except per share amounts) June 30, 2012 December 31, 2011 ASSETS Cash and Due from Banks $ $ Interest-Bearing Deposits in Other Financial Institutions Securities Available for Sale, at Fair Value Loans Held for Sale Loans and Leases Allowance for Loan and Lease Losses ) ) Loans and Leases, Net Premises and Equipment, Net Accrued Income Receivable Other Intangible Assets Cash Surrender Value of Life Insurance Other Real Estate Owned Other Assets Total Assets $ 1,986,716 $ LIABILITIES Non-Interest-Bearing Demand Deposits $ $ Interest-Bearing Demand Deposits Savings Deposits Large Denomination Time Deposits (of $100 or more) Other Time Deposits Total Deposits Short-Term Borrowings Federal Home Loan Bank Advances andLong-Term Debt Other Liabilities Total Liabilities SHAREHOLDERS' EQUITY Preferred Stock - No Par Value, 500 Shares Authorized, 50 Shares Outstanding in 2012 and 2011 Common Stock – Par Value $0.01 Per Share, 100,000 Shares Authorized, Shares Issued: 2012-18,216; 2011-18,210 Additional Paid in Capital Accumulated Other Comprehensive Loss, Net ) ) Deferred Compensation Payable in Common Stock AccumulatedDeficit ) ) Treasury Stock of 256 Common Shares in 2012 and 2011, at Cost ) ) Common Stock Held in Grantor Trust, 223 Shares in 2012 and 182 Shares in 2011 ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ (See accompanying notes to unaudited condensed consolidated financial statements.) 1 BANCTRUST FINANCIAL GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars and shares in thousands, except per share amounts) Three Months Ended June 30, Interest Revenue: Loans and Leases $ $ Securities Available for Sale: Taxable Non-Taxable 14 25 Other 62 43 Total Interest Revenue Interest Expense: Deposits Short-Term Borrowings FHLB Advances and Long-Term Debt Total Interest Expense Net Interest Revenue Provision for Loan and Lease Losses Net Interest Revenue after Provision for Loan and Lease Losses Non-Interest Revenue: Service Charges on Deposit Accounts Trust Income Securities Gains Other Income Total Non-Interest Revenue Non-Interest Expense: Salaries Pensions and Employee Benefits Net Occupancy Expense Furniture and Equipment Expense Intangible Amortization Losses on Other Real Estate Owned 0 Losses (Gains) on Repossessed and Other Assets (8
